DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Request for Continued Examination filed on 10-07-2022. As directed, claims 1-2 have been amended, claims 3 and 8-10 have been newly cancelled, with claims 4-5 having been previously cancelled, and no new claims have been added. Thus, claims 1-2 and 6-7 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-07-2022 has been entered.

Response to Arguments
Applicant argues (see final paragraph of page 6 of the Remarks as filed) that the cited and relied upon art fails to anticipate or render obvious “creating a certain facial expression on a face so as to contract, in a contracting direction, a mimetic muscle to be trained, and reciprocating the massage roller along a continuously extending direction of the memetic muscle with a location of a face skin corresponding to one end portion of the mimetic muscle being pressed so as to pull the mimetic muscle in a direction opposite to the contracting direction while the mimetic muscle is contracted” as required by claim 1. With respect to claim 1, Applicant further argues (see second through third paragraphs of page 7 of the Remarks as filed) that Berman, relied on to teach certain elements relating to the application of a massager to, and contraction of, a mimetic muscle specifically fails to render obvious the above-mentioned aspects of claim 1.
Examiner respectfully disagrees. As previously contended, Berman’s disclosure relates to a method of training mimetic muscles (abstract, lines 1-3; paragraph 90, lines 1-4 “muscles controlling expression of the face”). Berman illustrates the use of the massager (38) on a face creating a certain expression (see the various expressions shown in Figs. 2 and 6-8). Berman further discloses that by virtue of facial muscle tone, muscles are contracted even at rest in order to maintain a certain level of tension in the facial muscles (paragraph 13, lines 3-8), such that the expression as shown in any of the figures referenced includes mimetic muscles that are contracted due to the inherent muscle tone in the user’s face, and the necessary motor impulses discharged to these muscles by the central nervous system (paragraph 13, lines 3-8). The massager (38) is moved along the continuously extending surface of the muscle (arrows in Figs. 8-9), as evidenced by the facial anatomy disclosed in Figure 1. Figures 1 and 8 are provided side-by-side below for ease of explanation. Figure 1 shows the extending directions of each facial muscle, and Figure 8 shows, specifically at the user’s right cheek and jawline, that the direction that the massager is meant to travel, evidenced by the arrows in the illustration, reciprocate along the extension direction of the underlying muscle fibers. Similarly, Figures 1 and 9 are provided side-by-side below to show that the arrows indicating the reciprocating movement of the massager are in the same direction as the extending surface of the underlying muscle fibers.

    PNG
    media_image1.png
    338
    275
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    296
    245
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    338
    275
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    328
    264
    media_image3.png
    Greyscale

Berman further discloses that the massager (38) is moved in the direction of the arrows and pressed into the face at the location of the arrows (see paragraph 102: “The muscle training elements (balls 76) are pressed into contact with the outer surface of the membrane 90. The arrows indicate the movement of the rotating balls over the surface of the membrane, which stabilizes and protects the skin.” and paragraph 103: “Hand held device 38 with detachable head 62 rotates the muscle training elements (bristles 68) in a circular direction.” and “The other hand manipulates the bristled head as indicated by arrows 100. While this apparatus requires the use of both hands, it offers more flexibility of choice. The hand-held rim may be quickly switched to the forehead to train the frontalis muscles by movement of the bristled head along lines indicated by arrows 102.”).
Thus, one end of the muscle will be pulled in a direction opposite to the contracting direction as the massager (38) repeatedly reciprocates over the skin surface in the indicated directions (i.e. if the contracting direction is upward, each of Figures 8 and 9 show that there is a reciprocated motion of the massager that is in the downward direction), and since the massager can be reciprocated in a circular direction, the muscle can be pulled opposite the contracting direction perpendicularly as well. As stated previously, Berman discloses that by virtue of facial muscle tone, muscles are contracted even at rest in order to maintain a certain level of tension in the facial muscles (paragraph 13, lines 3-8), such that the reciprocating motion of the massager will overlap in time with muscle contraction of the facial muscles responsible for maintaining the facial tone. Finally, Berman indicates that the recited massage method is advantageous is training the facial muscles to reduce wrinkles (abstract, lines 1-2). Therefore, it would have been rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of massaging taught by Berman in order to train the facial muscles so as to reduce wrinkles on the skin surface.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-In the final line of the amended claim, the phrase “while the mimetic muscle is contracted” is repeated after the deleted text. Examiner suggests deleting the repeated phrase for clarity.  
Appropriate correction is required.
Claims 2, and 6-7 are objected to because of the following informalities:  
-In each of these claims, the phrase “Claim 1” contains a capitalized “c” which Examiner suggests amending to a lower-case letter.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Berman (US 2006/0135319).
Examiner notes that the page numbers for the Shikahama citations are relative to the Specification/Description of Shikahama (pages 1-4), and in instances wherein the Shikahama claim language is cited, the claim will be noted rather than a corresponding page number for clarity.
Regarding claim 1, Shikahama discloses a method for training a mimetic muscle (page 2, lines 15-17; Fig. 4), comprising:
preparing a massage roller (1) (page 2, lines 25-27), the massage roller (1) including a roller base (10) made of a synthetic resin free of elastic deformation (page 2, lines 30-31, page 3, lines 22-28, page 4, lines 20-24; Figs. 1 and 3), and a plurality of elastic ridges (11) formed on a circumferential roller surface (10a) of the roller base (10) (page 2, lines 25-30 and 36-40, page 3, lines 1-5; Figs. 1 and 3), the elastic ridges (11) continuously extending in a direction along an axis of rotation (X) of the roller base (10) such that adjacent ridges (11) in a rotational direction of the roller base (10) are spaced apart from each other (page 2, lines 25-30 and 36-40, page 3, lines 1-5; Figs. 1 and 3).
While Shikahama discloses the massage roller, and indicates it is to be used on a mimetic muscle (page 4, lines 151-156), Shikahama fails to explicitly disclose that the facial muscles are contracted, and that the muscle is pulled in a direction opposite the contracting direction.
However, Berman teaches a method for training a mimetic muscle (abstract, lines 1-2; paragraph 90, lines 1-4) by preparing a massage roller (38) (abstract, line 4; paragraph 98, lines 1-12) configured to roll over the skin surface (paragraph 102, lines 1-12; Fig. 8); and creating a certain facial expression on a face (various expressions shown in Figs. 2, and 6-8) so as to contract, in a contracting direction, a mimetic muscle to be trained (paragraph 13, lines 1-13; paragraph 40, lines 1-8); and reciprocating the massage roller (38) along a continuously extending direction of the mimetic muscle with a location of a face skin corresponding to one end portion of the mimetic muscle being pressed so as to pull the mimetic muscle in a direction opposite to the contracting direction (paragraph 102, lines 6-11; paragraph 103, lines 1-5; Fig. 8). 
Berman teaches that by virtue of facial muscle tone, muscles are contracted even at rest in order to maintain a certain level of tension in the facial muscles (paragraph 13, lines 3-8), such that the expression as shown in any of the figures referenced includes mimetic muscles that are contracted due to the inherent muscle tone in the user’s face, and the necessary motor impulses discharged to these muscles by the central nervous system (paragraph 13, lines 3-8). The massager (38) is moved along the continuously extending surface of the muscle (arrows in Figs. 8-9), as evidenced by the facial anatomy disclosed in Figure 1. Figures 1 and 8 are provided side-by-side below for ease of explanation. Figure 1 shows the extending directions of each set of facial muscle fibers, and Figure 8 shows, specifically at the user’s right cheek and jawline, that the direction that the massager is meant to travel, evidenced by the arrows in the illustration, reciprocate along the extension direction of the underlying muscle fibers. Similarly, Figures 1 and 9 are provided side-by-side below to show that the arrows indicating the reciprocating movement of the massager are in the same direction as the extending surface of the underlying muscle fibers.

    PNG
    media_image1.png
    338
    275
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    296
    245
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    338
    275
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    328
    264
    media_image3.png
    Greyscale

Berman further teaches that the massager (38) is moved in the direction of the arrows and pressed into the face at the location of the arrows (see paragraph 102: “The muscle training elements (balls 76) are pressed into contact with the outer surface of the membrane 90. The arrows indicate the movement of the rotating balls over the surface of the membrane, which stabilizes and protects the skin.” and paragraph 103: “The other hand manipulates the bristled head as indicated by arrows 100. While this apparatus requires the use of both hands, it offers more flexibility of choice. The hand-held rim may be quickly switched to the forehead to train the frontalis muscles by movement of the bristled head along lines indicated by arrows 102.”).
Thus, one end of the muscle will be pulled in a direction opposite to the contracting direction as the massager (38) repeatedly reciprocates over the skin surface in the indicated directions (i.e. if the contracting direction is upward, each of Figures 8 and 9 show that there is a reciprocated motion of the massager that is in the downward direction). Berman states that the recited massage method is advantageous is training the facial muscles to reduce wrinkles (abstract, lines 1-2).
Therefore, it would have been rendered further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the massage roller disclosed by Shikahama with the method of massaging taught by Berman in order to train the facial muscles so as to reduce wrinkles on the skin surface.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Berman (US 2006/0135319), as applied to claim 1 above, in further view of Bradford (US 2017/0259104).
Regarding claim 2, Shikahama in view of Berman disclose the method for training a mimetic muscle according to claim 1, as discussed above.
Shikahama further discloses wherein the elastic ridges (11) are continuously extending from a first end (rightmost portion of 10b in Fig. 1; page 3, lines 3-4) of the roller surface (10a) to a second end (leftmost portion of 10b in Fig. 1; page 3, lines 3-4) of the roller surface (10a) such that the adjacent ridges (11) are continuously spaced apart from the first end to the second end (page 2, lines 25-30 and 36-40, page 3, lines 1-5; Figs. 1 and 3) the circumferential roller surface following a spherical surface of an imaginary globe, which has a diameter in the range of from 20mm to 60mm (page 4, lines 2-6 disclose an imaginary sphere with a dimeter in the range of 30mm to 45mm which lies within the claimed ranges and therefore anticipates the claimed range per MPEP 2131.03 I);  
fixing the elastic ridges (11) onto the circumferential roller surface of the roller base (10) by insert molding where the roller base (10) is used as an insert (page 3, lines 40-44 describes insert molding the ridges to the roller base by using the roller base as an insert) wherein an entirety of the plurality of elastic ridges (11) are made of synthetic resin (page 3, lines 24-28 disclose the use of a “synthetic resin” as claimed), 
wherein each of the elastic ridges (11) has a distance from a root to a leading edge thereof, which is within a range longer than 2 mm and shorter than 10 mm (page 4, lines 2-6: the elastic ridges are at least 1-2 mm from the peripheral surface of the roller base, see discussion below regarding obviousness of overlapping ranges), and adjacent elastic ridges (11) being spaced at intervals of at least 4mm and at most 7 mm (page 4, lines 2-6 discuss that the elastic ridges are spaced apart by 4 to 7 mm) such that when the massage roller (1) is pressed against a face, a part of the material layer between adjacent elastic ridges (11) is prevented from being brought into close contact with the user’s skin (given that the elastic ridges disclosed by Shikahama overlap the claimed range of 2-10 mm and that the elastic ridges are spaced apart by the same distance, 4-7 mm, on a sphere with a diameter that anticipates the claimed range, the massage roller disclosed by Shikahama is understood to interface the user’s face in the way as instantly claimed due to the structural similarities discussed in Shikahama’s disclosure at page 4, lines 2-6),
wherein the roller base (10) includes a first end surface (10b) extending perpendicular to the axis of rotation (X) (page 3, lines 1-4), a second end surface (10b) extending perpendicular to the axis of rotation (X) (page 3, lines 1-4), and a boss section (10c) extending along the axis of rotation (X) (page 3, lines 5-8).
Shikahama’s device includes an elastic ridge (elastic protrusion 11) greater than 2 millimeters because an elastic ridge of “at least” 1-2 millimeters means that the elastic ridge can be no smaller than 1-2 millimeters, but that the length can be greater than or equal to 1 millimeter, and/or greater than or equal to 2 millimeters. Thus, Shikahama discloses a range of values which are appropriate for the length of the elastic ridge that encompasses values in which the elastic ridge can be as small as 1-2 millimeters, but can also be greater than or equal to 2 millimeters. The range of 2 millimeters or more overlaps the claimed range of 2-10 millimeters, and in the case where the claimed range is overlapped by a range disclosed in the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the elastic ridges of the massage roller to be in the range of 1-2 millimeters or greater, as taught by Shikahama, in order to effectively interface the facial muscles.
While Shikahama discloses the massage roller, and indicates it is to be used on a mimetic muscle (page 4, lines 151-156), and further indicates that the elastic ridges are formed from a synthetic resin having rubber-like elasticity (page 3, lines 24-28) and fixed by insert molding (page 3, lines 24-28), Shikahama fails to explicitly disclose that the elastic protrusions and the circumferential roller surface of the roller base include an integral coating layer.
However, Bradford teaches a massage device (10) which includes a coating layer (34) on the circumferential surface of the roller base (inner liner 32; see Fig. 2) of the massage device (10) (paragraph 24, lines 1-3), the coating layer (34) being made of a synthetic resin having a rubber-like elasticity (paragraph 25, lines 1-12; e.g. rubber, elastomerics, neoprene), wherein the coating layer (34) forms the plurality of elastic ridges (36) (paragraph 27, lines 1-4) such that an entirety of each of the plurality of elastic ridges (36) and the spaces there between (i.e. the roller base) are made of the synthetic resin of the coating layer (34) and are formed at a time of forming the coating layer (34) (paragraph 28, lines 1-4: the ridges 36 can be formed of the same material as the coating layer 34 and the elastic ridges 36 and the spaces there between can further be molded as a single unitary piece), and wherein the coating layer (34) on the circumferential roller surface of the roller base (32) covers an entirety of the roller base (32) except for a bore formed through the roller base (32) (paragraph 11, lines 1-7 which explain the presence of openings 18 on either side of the device forming a bore, and paragraph 21, lines 1-8 which describe material 32 that forms the surface of the bore defined by openings 18, paragraph 24, lines 1-7 indicates that the coating layer 34, on the exterior portion of the device, is different than material 32 on an interior of the device, see also Fig. 2 which shows the transition between materials 32 and 34 at opening 18 forming the bore). Bradford teaches that the material forming the coating layer (34) and the ridges (36) provides a cushioning effect when the device (10) is used for massage (paragraph 25, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coating layer on the entire circumferential roller surface of the roller base of the Shiakahama device, including the elastic ridges and the spaces therebetween, as taught by Bradford, in order to provide the entire outer surface of the massage roller with a cushioning effect. 
The now modified Shikahama device further discloses wherein the coating layer (i.e. 34 of Bradford which includes a coating layer forming elastic protrusions and spaces there between) on the circumferential roller surface (10a of Shikahama) of the roller base (10 of Shikahama) covers an entirety of the roller base (10 of Shikahama) including the first end surface (left or right 10b), and the second end surface (second of left or right 10b) (Shikahama: page 3, lines 1-4), except for a bore (10e of Shikahama) formed through the roller base (10 of Shikahama), and wherein the elastic ridges (11 of Shikahama) continuously extend from the first end (rightmost portion of 10b of Shikahama in Fig. 1) of the roller surface (10a of Shikahama) to the second end (leftmost portion of 10b of Shikahama in Fig. 1) of the roller surface (10a of Shikahama) and to a region of the coating layer (34 of Bradford) spaced apart from the bore (10e of Shikahama) such that the elastic ridges (11 of Shikahama) stop at a first side of the region and the bore (10e of Shikahama) is provided at a second side of the region opposite to the first side (see Shikahama page 3, lines 1-12 which explains the extension of the elastic ridges 11 on the roller base 10 and Figs. 1 and 3 which shows the bore 10e, and the first and second sides of the region; see Bradford at paragraph 11, lines 1-7 which explain the presence of openings 18 on either side of the device forming a bore, and paragraph 21, lines 1-8 which describe material 32 that forms the surface of the bore defined by openings 18, paragraph 24, lines 1-7 indicates that the coating layer 34, on the exterior portion of the device, is different than material 32 on an interior of the device, see also Fig. 2 which shows the transition between materials 32 and 34 at opening 18 forming the bore).

    PNG
    media_image4.png
    795
    982
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    539
    822
    media_image5.png
    Greyscale

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view Berman (US 2006/0135319), as applied to claim 1 above, in further view of Mosaddegh (US 2016/0317379).
Regarding claim 6, Shikahama in view of Berman disclose the method for training a mimetic muscle according to claim 1, as discussed above.
Berman further discloses that the method of training mimetic muscles to reduce wrinkles may include a heating element (see paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of modified Shikahama to include a heating element, as taught by Berman, in order to further reduce wrinkles on the facial skin.
Modified Shikahama fails to disclose the step of heating the massage roller prior to reciprocating the device along the face.
However, Mosaddegh teaches a massage roller (see Fig. 1, roller 11, attachment 13, and handle 15) and a method which includes 3Application No. 16/104,171Reply to Office Action of December 22, 2020heating the massage roller (11) before reciprocating the massage roller (11) over the face (paragraph 37, lines 1-11, paragraph 38, lines 1-8, and paragraph 44, lines 9-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a massage roller as disclosed by modified Shikahama, in further view of Mosaddegh, to include the step of heating the massage roller in order to enhance the massage effects delivered to the user.
Regarding claim 7, Shikahama in view of Berman and Mosaddegh disclose the method for training a mimetic muscle according to claim 6, as discussed above.
Mosaddegh further disclose wherein the massage roller (11) is heated to a temperature from 42°C to 45°C (paragraph 16, lines 4-7).
The claimed temperature range of 38-43 degrees Celsius is effectively overlapped by the temperature range disclosed by Mosaddegh. In the case where the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the massage roller to a temperature of 42°C to 45°C prior to reciprocating the roller on the face, as taught by Mosaddegh, in order to enhance the massage delivered to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785